t c summary opinion united_states tax_court donald richard lowe petitioner v commissioner of internal revenue respondent docket no 19506-02s filed date donald richard lowe pro_se dustin m starbuck for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to deduct as alimony certain payments made during the year in issue to his former spouse background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in lynchburg virginia on date petitioner married nancy martin lowe ms lowe they have one child michael dodd lowe michael born date michael is mentally and physically challenged by final decree of divorce dated date the divorce decree the circuit_court for the county of campbell virginia dissolved the marriage between petitioner and ms lowe the divorce decree incorporated by reference the terms of an agreement entered into by petitioner and ms lowe dated date the agreement relevant for our purposes the agreement contains the following provision spousal support upon the execution of this agreement husband agrees to pay wife dollar_figure per week in spousal support due and payable on sunday of each week said payments shall continue as long as the wife continues to care for the mentally retarded son of the parties namely michael dodd lowe the agreement does not contain a child_support provision for michael the agreement further states that petitioner and ms lowe would each have joint custody of michael with primary physical custody to ms lowe during the taxable_year michael was in the physical custody of ms lowe and in accordance with the agreement petitioner made payments totaling dollar_figure to her the payments on his timely filed federal_income_tax return petitioner claimed an alimony deduction for the payments in the notice_of_deficiency respondent disallowed the alimony deduction upon the ground that the payments represent nondeductible child_support discussion1 sec_215 allows an individual a deduction for alimony paid during the taxable_year in general a payment constitutes alimony within the meaning of sec_215 if the payment is made in cash and meets the following four criteria such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 in the case of an because there are no disputes with respect to any factual issues in this case we need not consider the application of sec_7491 116_tc_438 individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 sec_215 for federal_income_tax purposes however alimony does not include any part of a payment that the terms of the divorce instrument fix as a sum payable for the support of the children of the payor spouse sec_71 thus child_support payments are neither includable in income under sec_71 nor deductible under sec_215 relevant for our purposes an amount is treated as fixed under sec_71 and thus treated as child_support if it will be reduced on the happening of a contingency specified in the instrument relating to a child such as attaining a specified age marrying dying leaving school or a similar contingency sec_71 temporary regulations promulgated under sec_71 make clear that for purposes of sec_71 a contingency relates to a child of the payor if it depends on any event relating to that child regardless of whether such event is certain or likely to occur sec_1_71-1t q a-17 temporary income_tax regs fed reg date emphasis added according to respondent the payments are child_support and therefore petitioner is not entitled to an alimony deduction for making the payments petitioner points out that the payments fit within the definition of alimony as set forth in sec_71 the payments were made pursuant to a divorce decree the divorce decree did not designate the payments as ones that are excluded from treatment as alimony under sec_71 and sec_215 petitioner and ms lowe were legally_separated and not members of the same household during the year and petitioner was not obligated to make the payments after ms lowe’s death petitioner’s position however fails to take into account the provision in the agreement that provides that the payments are subject_to termination in the event that ms lowe does not continue to care for michael this contingency is clearly related to petitioner’s son michael therefore for federal_income_tax purposes the payments are considered child_support and not alimony respondent’s disallowance of petitioner’s alimony deduction is therefore sustained reviewed and adopted as the report of the small tax_division to reflect the foregoing decision will be entered for respondent
